Case 8:19-cv-00550-CEH-CPT Document 82 Filed 01/07/20 Page 1 of 12 PageID 10898



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


  BRYAN HANLEY, an individual on behalf of
  himself and all others similarly situated,

         Plaintiff,
                                                           CASE NO. 8:19-CV-00550-CEH-CPT
  v.

  TAMPA          BAY SPORTS       AND
  ENTERTAINMENT LLC, a Delaware limited
  liability company,

         Defendant.


                  ORDER CERTIFYING SETTLEMENT CLASS AND
             PRELIMINARILY APPROVING CLASS ACTION SETTLEMENT

        Plaintiff Bryan Hanley (“Plaintiff”) and Defendant Tampa Bay Sports and Entertainment

 LLC (“Defendant” or “TBSE”) (together, the “Parties”) agreed to settle this Action pursuant to

 the terms and conditions set forth in an executed Class Action Settlement Agreement

 (“Settlement”). The Parties reached the Settlement through arm’s-length negotiations after

 mediating with an experienced neutral mediator and continued independent negotiations

 thereafter. Under the Settlement, and subject to Court approval, Plaintiff and the proposed

 Settlement Class would fully, finally, and forever resolve, discharge, and release their claims.

        The Settlement has been filed with the Court, and Plaintiff and Class Counsel filed an

 unopposed Motion for Preliminary Approval of Class Action Settlement (“Motion”). [Doc. No.

 78]. Upon considering the Motion, the Settlement and all exhibits to it, the record in these

 proceedings, the representations and recommendations of counsel, and the requirements of law,

 the Court finds that: (1) this Court has jurisdiction over the subject matter and the Parties to this
Case 8:19-cv-00550-CEH-CPT Document 82 Filed 01/07/20 Page 2 of 12 PageID 10899



 Action; (2) the proposed Settlement Class meets the requirements of Federal Rule of Civil

 Procedure 23 and should be certified for settlement purposes only; (3) the persons and entities

 identified below should be appointed Class Representative and Class Counsel; (4) the Settlement

 is the result of informed, good-faith, arm’s-length negotiations between the Parties and their

 capable and experienced counsel, and is not the result of collusion; (5) the Settlement is within the

 range of reasonableness and should be preliminarily approved; (6) the proposed Notice program

 and proposed forms of Notice satisfy Federal Rule of Civil Procedure 23 and constitutional due

 process requirements, and are reasonably calculated under the circumstances to apprise the

 Settlement Class of the pendency of the Action, class certification, the terms of the Settlement,

 Class Counsel’s application for an award of attorneys’ fees and expenses and request for a Service

 Award for Plaintiff, and their rights to opt-out of the Settlement Class or object to the Settlement;

 (7) good cause exists to schedule and conduct a Final Approval Hearing, pursuant to Federal Rule

 of Civil Procedure 23(e), to assist the Court in determining whether to grant Final Approval of the

 Settlement and enter the Final Approval Order, and whether to grant Class Counsel’s fee

 application and request for a Service Award for Plaintiff; and (8) the other related matters pertinent

 to the Preliminary Approval of the Settlement should also be approved.

        Based on the foregoing, IT IS HEREBY ORDERED AND ADJUDGED as follows:

        1.      As used in this Preliminary Approval Order, unless otherwise noted, capitalized

 terms shall have the definitions and meanings accorded to them in the Settlement.

        2.      The Court has jurisdiction over the subject matter and Parties to this proceeding

 pursuant to 28 U.S.C. §§ 1331, 1332.

        3.      Venue is proper in this District.

   Provisional Class Certification and Appointment of Class Representative and Class Counsel




                                                    2
Case 8:19-cv-00550-CEH-CPT Document 82 Filed 01/07/20 Page 3 of 12 PageID 10900



         4.         It is well established that “[a] class may be certified ‘solely for purposes of

 settlement [if] a settlement is reached before a litigated determination of the class certification

 issue.’” Holman v. Student Loan Xpress, Inc., No. 8:08-cv-305-T-23MAP, 2009 WL 4015573, at

 *2 (M.D. Fla. Nov. 19, 2009) (citing Borcea v. Carnival Corp., 238 F.R.D. 664, 671 (S.D. Fla.

 2006)); see also MRI Assocs. of St. Pete, Inc. v. Direct Gen. Ins. Co., No. 8:12-cv-2408-36AEP,

 2015 WL 1283823, at *2 (M.D. Fla. July 13 2015) (“The conditional certification of the Settlement

 Class and the Class Representative is solely for purposes of effectuating the Settlement.”)

 (Honeywell, J.). In deciding whether to provisionally certify a settlement class, a court considers

 the same factors as in connection with a proposed litigation class – i.e., all Rule 23(a) factors and

 at least one subsection of Rule 23(b) must be satisfied – except that the Court need not consider

 the manageability of a potential trial, since the settlement, if approved, would obviate the need for

 a trial. Id.; Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997); see also MRI Assocs. of

 St. Pete, Inc., 2015 WL 1283823, at *2 (noting that Court need not address manageability issues

 in certification of settlement class).

         5.         The Court finds, for settlement purposes, that the Federal Rule of Civil Procedure

 23 factors are present and that certification of the proposed Settlement Class is appropriate under

 Rule 23. The Court therefore provisionally certifies the following Settlement Class.

         All Persons who are users of or subscribers to cell phone numbers that, after a
         keyword was texted to shortcode telephone number 61873, were sent at least
         one SMS text message in connection with the Bolts Text Club through the
         Phizzle text message dialing platform.

         6.         Specifically, the Court finds, for settlement purposes and conditioned on final

 certification of the proposed class and on the entry of the Final Approval Order, that the Settlement

 Class satisfies the following factors of Federal Rule of Civil Procedure 23:

              (a)          Standing: In the Action, the Plaintiff alleged and testified under oath that he




                                                     3
Case 8:19-cv-00550-CEH-CPT Document 82 Filed 01/07/20 Page 4 of 12 PageID 10901



 was subjected to Defendant’s advertising copyright which offered him a chance to win free hockey

 tickets and was thereafter enrolled into a recurring marketing program whereby he received more

 than a dozen marketing messages that interfered with his telephone use. Accordingly, the Plaintiff

 has set forth allegations and evidence that he suffered harm. See Williamceau v. Dyck–O’Neal,

 Inc., No. 2:16-cv-855-FtM-29CM, 2017 WL 2544872, at *2 (M.D. Fla. Jun. 13, 2017).

              (b)        Numerosity: In the Action, over 180,000 individuals received text messages

 from TBSE, and may be Settlement Class members. The proposed Settlement Class is thus so

 numerous that joinder of all members is impracticable. See Strube v. American Equity Inv v. Life

 Ins. Co., 226 F.R.D. 688, 695 (M.D. Fla. 2005).

              (c)        Commonality: “[C]ommonality requires the plaintiff to demonstrate that the

 class members ‘have suffered the same injury,’” and the plaintiff’s common contention “must be

 of such a nature that it is capable of classwide resolution – which means that determination of its

 truth or falsity will resolve an issue that is central to the validity of each one of the claims in one

 stroke. Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011) (citation omitted). Here, the

 commonality requirement is satisfied because multiple questions of law and fact centering on

 Defendant’s practices are common to the Plaintiff and the Settlement Class, are alleged to have

 injured all members of the Settlement Class in the same way, and would generate common answers

 central to the viability of Plaintiff’s claims.

              (d)        Typicality: The Plaintiff’s claims are typical of the Settlement Class

 because they concern the same alleged Defendant’s practices, arise from the same legal theories,

 and allege the same types of harm and entitlement to relief. Rule 23(a)(3) is therefore satisfied.

 See Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984) (typicality

 satisfied where claims “arise from the same event or pattern or practice and are based on the same




                                                   4
Case 8:19-cv-00550-CEH-CPT Document 82 Filed 01/07/20 Page 5 of 12 PageID 10902



 legal theory”); Murray v. Auslander, 244 F.3d 807, 811 (11th Cir. 2001) (named plaintiffs are

 typical of the class where they “possess the same interest and suffer the same injury as the class

 members”).

              (e)      Adequacy: Adequacy under Rule 23(a)(4) relates to: (1) whether the

 proposed class representatives have interests antagonistic to the class; and (2) whether the

 proposed class counsel has the competence to undertake the litigation at issue. See Fabricant

 v. Sears Roebuck, 202 F.R.D. 310, 314 (S.D. Fla. 2001). Here, Rule 23(a)(4) is satisfied

 because “[t]he record reveals no conflicts of interest between Plaintiff and the class members

 … [and] it appears that Plaintiff will adequately prosecute the action.” Gross v. Adv. Disposal

 Servs., Inc., No. 8:17-cv-1920-36TGW, 2018 WL 8415876, at *6 (M.D. Fla. Dec. 10, 2018)

 (Honeywell, J.). Class Counsel regularly engage in consumer class litigation, complex

 litigation, and other litigation similar to this Action, and have dedicated substantial resources

 to the prosecution of the Action. See Eldridge v. Pet Supermarket, Inc., No. 18-22531-Civ-

 WILLIAMS/TORRES, 2019 WL 4694142, at *6 (S.D. Fla. Aug. 21, 2019) (“[W]e are

 convinced that the proposed class counsel – from the law firm Carey Rodriguez Milian Gonya

 LLP – will adequately represent the class because they have a well-documented history of

 complex litigation and experience in consumer class action lawsuits pursuant to the TCPA.”).

 Moreover, the Plaintiff and Class Counsel vigorously and competently represented the

 Settlement Class in the Action. See Lyons v. Georgia-Pacific Corp. Salaried Employees Rel.

 Plan, 221 F.3d 1235, 1253 (11th Cir. 2000).

              (f)      Predominance and Superiority: Rule 23(b)(3) is satisfied because the

 common legal and alleged factual issues here predominate over individualized issues, and

 resolution of the common issues for the members of the Settlement Class in a single,




                                                 5
Case 8:19-cv-00550-CEH-CPT Document 82 Filed 01/07/20 Page 6 of 12 PageID 10903



 coordinated proceeding is superior to thousands of individual lawsuits addressing the same legal

 and factual issues. With respect to predominance, Rule 23(b)(3) requires that “[c]ommon issues

 of fact and law . . . ha[ve] a direct impact on every class member’s effort to establish liability

 that is more substantial than the impact of individualized issues in resolving the claim or claims

 of each class member.” Sacred Heart Health Sys., Inc. v. Humana Military Healthcare Servs.,

 Inc., 601 F.3d 1159, 1170 (11th Cir. 2010) (internal quotation marks omitted). Here, common

 questions present a significant aspect of the case and can be resolved for all members of the

 Settlement Class in a single adjudication. In a liability determination, those common issues

 would predominate over any issues that are unique to individual members of the Settlement

 Class. Moreover, each member of the Settlement Class has claims that arise from the same or

 similar alleged TBSE practices as well as the same legal theories.

        7.      The Court appoints Plaintiff, Bryan Hanley, as Class Representative.

        8.      The Court appoints David P. Milian and Ruben Conitzer of the law firm Carey

 Rodriguez Milian Gonya LLP as Class Counsel.

        9.      The Court recognizes that Defendant reserves all of its defenses and objections

 against and rights to oppose any request for class certification in the event that the proposed

 Settlement does not become Final for any reason. Defendant also reserves its defenses to the merits

 of the claims asserted if the Settlement does not become Final for any reason.

                              Preliminary Approval of the Settlement

        10.     At the preliminary approval stage, the Court’s task is to evaluate whether the

 Settlement is within the “range of reasonableness.” 4 Newberg on Class Actions § 11.26.

 “Preliminary approval is appropriate where the proposed settlement is the result of the parties’

 good faith negotiations, there are no obvious deficiencies and the settlement falls within the




                                                 6
Case 8:19-cv-00550-CEH-CPT Document 82 Filed 01/07/20 Page 7 of 12 PageID 10904



 range of reason.” Smith v. Wm. Wrigley Jr. Co., 2010 WL 2401149, at *2 (S.D. Fla. Jun. 15,

 2010). Settlement negotiations that involve arm’s length, informed bargaining with the aid of

 experienced counsel support a preliminary finding of fairness. See Manual for Complex

 Litigation, Third, § 30.42 (West 1995) (“A presumption of fairness, adequacy, and

 reasonableness may attach to a class settlement reached in arm’s-length negotiations between

 experienced, capable counsel after meaningful discovery.”) (internal quotation marks omitted).

          11.   The Court preliminarily approves the Settlement, together with its exhibits, as

 fair, reasonable, and adequate. The Court finds that the Settlement was reached in the absence

 of collusion, is the product of informed, good-faith, arm’s-length negotiations between the

 Parties and their capable and experienced counsel. The Court further finds that the Settlement,

 including the exhibits thereto, is within the range of reasonableness and possible judicial

 approval, such that: (a) a presumption of fairness is appropriate for the purposes of preliminary

 settlement approval; and (b) it is appropriate to effectuate notice to the Settlement Class, as set

 forth below and in the Settlement, and schedule a Final Approval Hearing to assist the Court in

 determining whether to grant Final Approval to the Settlement and enter a Final Approval

 Order.

                        Approval of Class Notice and the Claims Process

          12.   The Court approves the form and content of the Class notices and claim forms

 substantially in the forms attached as Exhibits A-D to the Settlement. The Court further finds

 that the Class Notice program described in the Settlement is the best practicable under the

 circumstances. The Class Notice program is reasonably calculated under the circumstances to

 inform the Settlement Class of the pendency of the Action, certification of a Settlement Class,

 the terms of the Settlement, Class Counsel’s attorney’s fees application and the request for a




                                                 7
Case 8:19-cv-00550-CEH-CPT Document 82 Filed 01/07/20 Page 8 of 12 PageID 10905



 service award for Plaintiff, and their rights to opt-out of the Settlement Class or object to the

 Settlement. The Class notices and Class Notice program constitute sufficient notice to all persons

 entitled to notice. The Class notices and Class Notice program satisfy all applicable requirements

 of law, including, but not limited to, Federal Rule of Civil Procedure 23 and the Constitutional

 requirement of Due Process.

          13.   Angeion Group shall serve as the Administrator.           The Administrator shall

 implement the Class Notice program, as set forth below and in the Settlement, using the Class

 notices and claim forms substantially in the forms attached as Exhibits A-D to the Settlement and

 approved by this Preliminary Approval Order. Notice shall be provided to the members of the

 Settlement Class pursuant to the Class Notice program, as specified in the Settlement and approved

 by this Preliminary Approval Order. The Class Notice program shall include, to the extent

 necessary, Email Notice, Mail Notice, and Long-Form Notice, as set forth in the Settlement and

 below.

          14.   The Administrator shall administer both the Mail and Email Notices as set forth in

 the Settlement within no later than 35 days of the entry of this Order. The Administrator shall also

 establish a Settlement Website as a means for Settlement Class members to obtain notice of, and

 information about, the Settlement within no later than 10 days after the entry of this order. The

 Settlement Website shall include an online portal to file Claim Forms, hyperlinks to the Settlement,

 the Long-Form Notice, the Preliminary Approval Order, and other such documents as Class

 Counsel and counsel for Defendant agree to include. These documents shall remain on the

 Settlement Website until at least sixty (60) days following the Claim Deadline.

          15.   The Administrator is directed to perform all substantive responsibilities with

 respect to effectuating the Class Notice program, as set forth in the Settlement.




                                                  8
Case 8:19-cv-00550-CEH-CPT Document 82 Filed 01/07/20 Page 9 of 12 PageID 10906



                         Final Approval Hearing, Opt-Outs, and Objections

        16.     A Final Approval Hearing shall be held before this Court on April 7, 2020 at 11:00

 a.m. to determine whether to grant Final Approval to the Settlement and to enter a Final Approval

 Order, and whether Class Counsel’s fee application and request for a service award for the Class

 Representative should be granted.

        17.     Any person within the Settlement Class who wishes to be excluded from the

 Settlement Class may exercise their right to opt-out of the Settlement Class by following the opt-

 out procedures set forth in the Settlement and in the Notices at any time during the Opt-Out Period.

 To be valid and timely, opt-out requests must be received by all those listed in the Long-Form

 Notice on or before the last day of the Opt-out Period, which is 30 days before the Final Approval

 Hearing (“Opt-Out Deadline”), and mailed to the addresses indicated in the long form Notice

 attached to the Settlement as Exhibit B.

        18.     Any Settlement Class Member may object to the Settlement, Class Counsel’s fee

 application, or the request for a service award for Plaintiff. Any such objections must be mailed to

 the Clerk of the Court, Class Counsel, and TBSE’s Counsel, at the addresses indicated in the long-

 form Notice. For an objection to be considered by the Court, the objection must be postmarked no

 later than 30 days before the Final Approval Hearing, as set forth in the Notice. To be valid, an

 objection must include the following information: (a) the name of the Action; (b) the objector’s

 full name, address, and telephone number; (c) an explanation of the basis upon which the objector

 claims to be a Settlement Class Member; (d) all grounds for the objection, accompanied by any

 legal support for the objection known to the objector or his counsel; (e) the number of times in

 which the objector has objected to a class action settlement within the five years preceding the date

 that the objector files the objection, the caption of each case in which the objector has made such




                                                  9
Case 8:19-cv-00550-CEH-CPT Document 82 Filed 01/07/20 Page 10 of 12 PageID 10907



  an objection, and a copy of any orders related to or ruling upon the objector’s prior such objections

  that were issued by the trial and appellate courts in each listed case; (f) the identity of all counsel

  who represent the objector, including any former or current counsel who may be entitled to

  compensation for any reason related to the objection to the Settlement or fee application; (g) a

  copy of any orders related to or ruling upon the objector’s counsel’s or the counsel’s law firm’s

  prior objections made by individuals or organizations represented by them that were issued by the

  trial and appellate courts in each listed case in which the objector’s counsel and/or counsel’s law

  firm have objected to a class action settlement within the preceding 5 years; (h) any and all

  agreements that relate to the objection or the process of objecting— whether written or oral—

  between objector or objector’s counsel and any other person or entity; (i) the identity of all counsel

  (if any) representing the objector who will appear at the Final Approval Hearing; (j) a statement

  confirming whether the objector intends to personally appear and/or testify at the Final Approval

  Hearing; (k) a list of all persons who will be called to testify at the Final Approval Hearing in

  support of the objection; and (l) the objector’s signature (an attorney’s signature is not sufficient).

               Further Papers in Support of Settlement and Attorney’s Fee Application

         19.     Plaintiff and Class Counsel shall file their Motion for Final Approval of the

  Settlement, fee application and request for a service award for Plaintiff, no later than 45 days

  before the Final Approval Hearing.

         20.     Plaintiff and Class Counsel shall file their responses to timely filed objections to

  the Motion for Final Approval of the Settlement, the fee application and/or request a service award

  for Plaintiff no later than 10 days before the Final Approval Hearing.

                                Effect of Failure to Approve Settlement

         21.     If the Settlement is not finally approved by the Court, or for any reason the Parties




                                                    10
Case 8:19-cv-00550-CEH-CPT Document 82 Filed 01/07/20 Page 11 of 12 PageID 10908



  fail to obtain a Final Approval Order as contemplated in the Settlement, or the Settlement is

  terminated pursuant to its terms for any reason, then the following shall apply:

               (a)          All orders and findings entered in connection with the Settlement shall

  become null and void and have no further force and effect, shall not be used or referred to for any

  purpose whatsoever, and shall not be admissible or discoverable in any other proceeding;

               (b)          Nothing in this Preliminary Approval Order is, or may be construed as, any

  admission or concession by or against TBSE or Plaintiff on any point of fact or law; and

               (c)          Neither the Settlement terms nor any publicly disseminated information

  regarding the Settlement, including, without limitation, the Class Notice, court filings, orders and

  public statements, may be used as evidence. In addition, neither the fact of, nor any documents

  relating to, either Party’s withdrawal from the Settlement, any failure of the Court to approve the

  Settlement and/or any objections or interventions may be used as evidence.

                                       Stay/Bar of Other Proceedings

         22.         All proceedings in the Action are stayed until further order of the Court, except as

  may be necessary to implement the terms of the Settlement. Pending final determination of whether

  the Settlement should be approved, Plaintiff, all persons in the Settlement Class, and persons

  purporting to act on their behalf are enjoined from commencing or prosecuting (either directly,

  representatively or in any other capacity) against any of the Released Parties any action or

  proceeding in any court, arbitration forum or tribunal asserting any of the Released Claims.

         23.         Based on the foregoing, the Court sets the following schedule for the Final

  Approval Hearing and the actions which must take place before and after it:

               Event                          Date                          Timeline
   Deadline for Completion of            February 11, 2020      35 days after entry of the
   Mailed Notice                                                Preliminary Approval Order
   Deadline for Email Notice             February 11, 2020      35 days after entry of the




                                                      11
Case 8:19-cv-00550-CEH-CPT Document 82 Filed 01/07/20 Page 12 of 12 PageID 10909



                                                        Preliminary Approval Order
   Deadline for filing Motion for   February 24, 2020
   Final Approval of the                                45 days before the Final Approval
   Settlement and Class                                 Hearing
   Counsel’s Fee Application
   and expenses, and for a
   service award
   Deadline for opting-out of the    March 9, 2020      30 days before the Final Approval
   Settlement and for submission                        Hearing
   of Objections
   Deadline for Responses to         March 23, 2020     15 days before the Final Approval
   Objections                                           Hearing
                                     April 7, 2020       90 days after entry of the
   Final Approval Hearing                               Preliminary Approval Order
   Last day Class Claimants may      June 8, 2020       60 days after the Final Approval
   submit a Claim Form                                  Hearing

         DONE and ORDERED in Chambers in Miami, Florida, this 7th day of January, 2020.




  Copies furnished to: Counsel of Record.




                                               12
